GOLDTHWAITE, J.
A series of decisions in this court have established the general rule in relation to off sets, that the one offered as a defence must be such as the defendant can sue in his own name. [Crawford v. Simonton, 7 Por. 110; French v. Garner, Ib. 549; Bell v. Horton, 1 Ala. R. N. S. 412; Adams v. McGrew, 2 Ib. 675; Holmes v. Bullock, 4 Ib. 228.] We are not arvare that the interest in a judgment can be so assigned as to enable the assignee to maintain any action upon it, except by using the name of the original party. In this view it is not material to inquire whether there was sufficient evidence of the assignment.
Judgment reversed and remanded.